DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with NORMAN P. SOLOWAY on 01/12/2022.
The application has been amended as shown on the following page: 

EXAMINERS AMENDMENT
Amendments to the Claims:
Claim 1 Line 12 states: 
“to open and close a communication between the Pc port and the second Ps port and a”.
Has been changed to state:
--to open and close a communication between the Pc port and the second Ps port, and a--.
Claim 1 Line 13 states:
“communication between the Pc port and a pressure-sensitive chamber by the differential”.
Has been changed to state:
--communication between the Pc port and [[a]] the pressure-sensitive chamber by the differential--.
Claim 19 Line 4 states:
“contact with the inner surface of a left valve housing.”
Has been changed to state:
--contact with [[the]] an inner surface of the valve housing.--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show either alone or in combination the limitations set forth in the independent claims, and specifically does not show the limitations:
Regarding Claim 1 	--a differential pressure valve element configured to open and close a communication between the Pc port and the second Ps port, and a communication between the Pc port and the pressure-sensitive chamber by the differential pressure valve element moved by a pressure of the pressure sensitive chamber.--
The Prior Art
The closest prior art of record is Tano US 2012/0056113. 
Tano US 2012/0056113 discloses 
a valve housing 20 provided with a Pc port 26, a Pd port 25, a first Ps port 27 and a second Ps port 18;
a main valve element 11 which includes a main valve portion 15a configured to come into contact with and separating from a main valve seat 22 to close and open a communication (i.e. path defined by port 22) between the Pd port and the Pc port by a drive force of a solenoid (solenoid= 30; 10053,10046,10054);
an intermediate communication path (15j, 16) configured to communicate with the Pc port and the first Ps port (as shown in Figure 2);
a pressure sensitive chamber (chamber surrounding 45);
a pressure-sensitive valve 17 disposed in the pressure sensitive chamber (part of the pressure sensitive valve is disposed in the chamber surrounding element 45 (i.e. the pressure sensitive valve)).
Tano US 2012/0056113 does not show:  	a differential pressure valve element configured to open and close a communication between the Pc port and the second Ps port, and a communication between the Pc port and the pressure-sensitive chamber by the differential pressure valve element moved by a pressure of the pressure sensitive chamber.
Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        


/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746